10-267-pr
     Hogan v. Fischer

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
     January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
     Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
     must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
     A party citing a summary order must serve a copy of it on any party not represented by counsel.

1            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
2    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
3    the 22nd day of February, two thousand eleven.

4    PRESENT:

 5            JOSÉ A. CABRANES,
 6            DENNY CHIN,
 7                   Circuit Judges,
 8            PAUL A. CROTTY,
 9                   District Judge.*
10
11   -------------------------------------------x

12   JOHN HOGAN,

13                              Plaintiff-Appellant,
14
15            v.                                                                       No. 10-267-pr
16
17   BRIAN FISCHER, Commissioner of the New York State
18   Department of Correctional Services, JAMES T. CONWAY,
19   Superintendent, PAUL CHAPPIUS, Deputy Superintendent for
20   Security, EDWIN MENDEZ, Sergeant, CRAIG BALCER,
21   Sergeant, CHRISTOPHER J. ERHARDT, Correction Officer,
22   GARY J. PRITCHARD, Correction Officer, KEVIN J. GEFERT,
23   Correction Officer, NICHOLAS P. LANNI, Correction Officer,
24   NICHOLAS J. PIECHOWICZ, Correction Officer, JOHN DOE
25   #1, Correction Officer, JOHN DOE #2, Correction Officer,


              *
                The Honorable Paul A. Crotty, of the United States Court for the Southern District of New York, sitting by
     designation.

     Draft of February 14, 2011                                1
1    JOHN DOE #3, Correction Officer, JOHN DOE #4,
2    Correction Officer, JOHN DOE #5, Correction Officer,
3    JOHN DOE #6, Correction Officer, JOHN DOE #7,
4    Correction Officer, JANE DOE #1, Nurse, and JANE DOE
5    #2, Nurse,
6                           Defendants-Appellees.

7    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

8    FOR APPELLANT:                                      John Hogan, pro se, Attica Correctional Facility, Attica, NY.

 9   FOR APPELLEES:                                      Robert M. Goldfarb, Assistant Solicitor General (Andrew M.
10                                                       Cuomo, Attorney General, Barbara D. Underwood, Solicitor
11                                                       General, Nancy A. Spiegel, Senior Assistant Solicitor General,
12                                                       on the brief), State of New York, New York, NY.
13
14
15          Appeal from an November 19, 2009 order entered in the United States District Court for the
16   Western District of New York (Charles J. Siragusa, Judge).

17        UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
18   ADJUDGED, AND DECREED that the appeal be DISMISSED as moot.

19           Plaintiff-Appellant John Hogan, pro se and incarcerated, appeals from the District Court’s
20   interlocutory order denying his applications for a preliminary injunction. We assume the parties’
21   familiarity with the underlying facts, procedural history of the case, and issues on appeal.

22           As a matter of Article III standing, “in general, an appeal from the denial of a preliminary
23   injunction is mooted by the occurrence of the action sought to be enjoined.” Moore v. Consol. Edison
24   Co. of N.Y., 409 F.3d 506, 509 (2d Cir. 2005) (quotation marks omitted). Here, it is undisputed that
25   Hogan sought to enjoin the defendants to transfer him out of Attica Correctional Facility, and that
26   he has since been granted such a transfer. Accordingly, this appeal is hereby DISMISSED as moot.
27
28                                                                  FOR THE COURT,
29                                                                  Catherine O’Hagan Wolfe, Clerk of Court
30




                                                                        2